DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments (8/30/21 Remarks: page 7, line 16 – page 8, line 12) with respect to the rejection of claims 1-18 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlsen (US 20040252651).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schnell (US 20090226010, cited in 1/28/2020 Information Disclosure Statement) in view of Karlsen (US 20040252651).

Schnell does not expressly disclose the selection by a communications endpoint of an input bitstream break frequency.
Karlsen discloses selection by a communications endpoint of an input bandwidth (defined by a frequency range).
Schnell and Karlsen are combinable because they are from the field of processing signals using the H.323 protocol.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the endpoint bandwidth control arrangement of Karlsen to the signal transmission arrangement of Schnell.
The suggestion/motivation for doing so would have been to regulate bandwidth in accordance with the endpoint capabilities as taught by Karlsen (Karlsen paragraph 0028).
Therefore, it would have been obvious to combine Schnell with Karlsen to obtain the invention as specified in claim 1.
Claim 1: A method of exchanging bitstreams (Schnell title), comprising:
receiving, by a server (Schnell paragraphs 0019 & 0229-0230, computer implementation), a plurality of (Schnell Abstract, a plurality of input data streams, wherein the input data streams each have a frame of audio data in a spectral domain), each of the incoming bitstreams being conformal to a predefined bitstream format allowing transmission of spectral components up to a maximum frequency, wherein the spectral components in each incoming bitstream relate to a frequency range extending up to a selectable input break frequency (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard) that is selectable by one or more communication endpoints (Karlsen paragraph 0030, selectable H.320 bandwidth (i.e. selecting frequency range));
generating, by the server, based on the incoming bitstreams, a particular bitstream representing an audio signal being an additive mix of at least one of the incoming bitstreams (Schnell paragraph 0025, mixing a first input data stream and a second input data stream to generate an output data stream);
selecting, by the server, an outgoing bitstream from the particular bitstream or a bitstream reproducing an active one of the incoming bitstreams (Schnell paragraph 0166, examines each of the spectral information concerning the underlying spectral components (e.g. frequency bands) of the resulting signal to identify spectral components with only a single active component);
(Schnell paragraph 0166, identify spectral components with only a single active component); and
outputting, by the server, in response to having exactly one active incoming bitstream, a particular outgoing bitstream reproducing the active incoming bitstream (Schnell paragraph 0166, for these bands (with only a single active component) the quantized values of the respective input data stream of input bit stream may be copied from the encoder without re-encoding or re-quantizing the respective spectral data for the specific spectral component. Under some circumstances all quantized data may be taken from a single active input signal to form the output bit stream or output data stream so that in terms of the apparatus 500 a lossless coding of the input data stream is achievable), wherein the server includes one or more computer processors (Schnell paragraphs 0019 & 0229-0230, computer implementation using processors).
Applying these teachings as applied to claim 1 above to claims 2-20:
Claim 2: The method of claim 1 (see above), further comprising:
receiving, by the server, an output break frequency defining a frequency range (Schnell paragraphs 0064-0067, received signals in H.323 and H.320 standards define frequency range); and
generating, by the server, a bitstream containing spectral components relating only to a frequency range extending up to a mixer break frequency being less than or equal to the least of the output break frequencies received by the server (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard).
Claim 3: The method of claim 1 (see above), further comprising partially decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, decoding of signals, full decoding necessarily includes partial decoding).
Claim 4: The method of claim 1 (see above), further comprising completely decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, decoding of signals).
Claim 5: The method of claim 1 (see above) further comprising performing mixing, by the server, that is additive and frequency bin-wise (Schnell paragraph 0091 and Figure 3, additive mixing of signals in a frequency domain).
Claim 6: The method of claim 1 (see above), further comprising excluding, by the server, an incoming bitstream of the plurality of incoming bitstreams (Schnell paragraph 0166, for these bands (with only a single active component) the quantized values of the respective input data stream of input bit stream (i.e. excluding other input data streams) may be copied from the encoder) to reduce a likelihood of feedback instability (Schnell paragraph 0166, for these bands (with only a single active component) the quantized values of the respective input data stream of input bit stream may be copied from the encoder without re-encoding or re-quantizing the respective spectral data for the specific spectral component. Under some circumstances all quantized data may be taken from a single active input signal to form the output bit stream or output data stream so that in terms of the apparatus 500 a lossless (i.e. unaltered, and therefore necessarily unaffected by alterations such as feedback instability) coding of the input data stream is achievable).
Claim 7: The method of claim 1 (see above), further comprising disabling a portion when the server outputs the bitstream reproducing the active one of the incoming bitstreams (Schnell paragraph 0166, for these bands (with only a single active component), the quantized values of the respective input data stream of input bit stream may be copied from the encoder without (i.e. disabling that portion of the operation) re-encoding or re-quantizing the respective spectral data for the specific spectral component).
Claim 8: The method of claim 2 (see above), wherein the output break frequency is one of (Note: This is a recitation in the alternative, satisfied by any one option) 4 kHz, 8 kHz and 16 kHz (Schnell paragraphs 0064-0065, sampling breakpoints at 8 KHz or 16 kHz).
Claim 9: A system comprising:
one or more processors (Schnell paragraphs 0019 & 0229-0230, computer implementation using processors); and
a non-transitory computer-readable medium storing instructions that, upon execution by the one or more processors (Schnell paragraph 0230, computer program stored on non-transitory medium such as CD or DVD), cause the one or more processors to perform operations comprising:
receiving a plurality of incoming bitstreams, each of the incoming bitstreams including spectral components representing spectral content of an audio signal (Schnell Abstract, a plurality of input data streams, wherein the input data streams each have a frame of audio data in a spectral domain), each of the incoming bitstreams being conformal to a predefined bitstream format allowing transmission of spectral components up to a maximum frequency, wherein the spectral components in each incoming bitstream relate to a frequency range extending up to a selectable input break frequency (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard) that is selectable by one or more communication endpoints (Karlsen paragraph 0030, selectable H.320 bandwidth by selection of frequency blocks to include or exclude (i.e. selecting frequency range));
generating, based on the incoming bitstreams, a particular bitstream representing an audio signal being an additive mix of at least one of the incoming bitstreams (Schnell paragraph 0025, mixing a first input data stream and a second input data stream to generate an output data stream);
selecting an outgoing bitstream from the particular bitstream or a bitstream reproducing an active one of the incoming bitstreams (Schnell paragraph 0166, examines each of the spectral information concerning the underlying spectral components (e.g. frequency bands) of the resulting signal to identify spectral components with only a single active component);
monitoring the incoming bitstreams for audio activity (Schnell paragraph 0166, examines each of the spectral information concerning the underlying spectral components (e.g. frequency bands) of the resulting signal to identify spectral components with only a single active component); and
outputting, in response to having exactly one active incoming bitstream, a particular outgoing bitstream reproducing the active incoming bitstream (Schnell paragraph 0166, for these bands (with only a single active component), the quantized values of the respective input data stream of input bit stream may be copied from the encoder without re-encoding or re-quantizing the respective spectral data for the specific spectral component. Under some circumstances all quantized data may be taken from a single active input signal to form the output bit stream or output data stream so that in terms of the apparatus 500 a lossless coding of the input data stream is achievable).
Claim 10: The system of claim 9 (see above), the operations further comprising:
receiving an output break frequency defining a frequency range (Schnell paragraphs 0064-0067, received signals in H.323 and H.320 standards define frequency range); and
generating a bitstream containing spectral components relating only to a frequency range extending up to a mixer break frequency being less than or equal to the least of the output break frequencies received by the system (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard).
Claim 11: The system of claim 9 (see above), the operations further comprising partially decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, decoding of signals, full decoding necessarily includes partial decoding).
Claim 12: The system of claim 9 (see above), the operations further comprising: completely decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, decoding of signals).
Claim 13: The system of claim 9 (see above), the operations further comprising performing mixing, by the server, that is additive and frequency bin-wise mixing (Schnell paragraph 0091 and Figure 3, additive mixing of signals in a frequency domain).
Claim 14: A non-transitory computer-readable medium storing instructions (Schnell paragraph 0230, computer program stored on non-transitory medium such as CD or DVD) that, upon execution by one or more processors (Schnell paragraphs 0019 & 0229-0230, computer implementation using processors), cause the one or more processors to perform operations comprising:
receiving a plurality of incoming bitstreams, each of the incoming bitstreams including spectral components representing spectral content of an audio signal (Schnell Abstract, a plurality of input data streams, wherein the input data streams each have a frame of audio data in a spectral domain), each of the incoming bitstreams being conformal to a predefined bitstream format allowing transmission of spectral components up to a maximum frequency, wherein the spectral components in each incoming bitstream relate to a frequency range extending up to a selectable input break frequency (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard) that is selectable by one or more communication endpoints (Karlsen paragraph 0030, selectable H.320 bandwidth by selection of frequency blocks to include or exclude (i.e. selecting frequency range));
generating, based on the incoming bitstreams, a particular bitstream representing an audio signal being an additive mix of at least one of the incoming bitstreams (Schnell paragraph 0025, mixing a first input data stream and a second input data stream to generate an output data stream);
selecting an outgoing bitstream from the particular bitstream or a bitstream reproducing an active one of the incoming bitstreams (Schnell paragraph 0166, examines each of the spectral information concerning the underlying spectral components (e.g. frequency bands) of the resulting signal to identify spectral components with only a single active component);
monitoring the incoming bitstreams for audio activity (Schnell paragraph 0166, identify spectral components with only a single active component); and
outputting, in response to having exactly one active incoming bitstream, a particular outgoing bitstream reproducing the active incoming bitstream (Schnell paragraph 0166, for these bands (with only a single active component) the quantized values of the respective input data stream of input bit stream may be copied from the encoder without re-encoding or re-quantizing the respective spectral data for the specific spectral component. Under some circumstances all quantized data may be taken from a single active input signal to form the output bit stream or output data stream so that in terms of the apparatus 500 a lossless coding of the input data stream is achievable).
Claim 15: The non-transitory computer-readable medium of claim 14 (see above), the operations further comprising:
receiving an output break frequency defining a frequency range (Schnell paragraphs 0064-0067, received signals in H.323 and H.320 standards define frequency range); and
generating a bitstream containing spectral components relating only to a frequency range extending up to an mixer break frequency being less than or equal to the least of the output break frequencies received (Schnell paragraphs 0064-0067, the transmission is in the framework of the H.323 and H.320 standards, for each standard it is necessarily required that there would be a maximum frequency allowed since it must be within the frequency range of the standard).
Claim 16: The non-transitory computer-readable medium of claim 14 (see above), the operations further comprising partially decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, full decoding necessarily includes partial decoding).
Claim 17: The non-transitory computer-readable medium of claim 14 (see above), the operations further comprising completely decoding the plurality of incoming bitstreams (Schnell paragraphs 0058, 0069, & 0073, decoding of signals).
Claim 18: The non-transitory computer-readable medium of claim 14 (see above), the operations further comprising performing additive and frequency bin-wise mixing (Schnell paragraph 0091 and Figure 3, additive mixing of signals in a frequency domain).
Claim 19: The system of claim 10 (see above), wherein the output break frequency is one of (Note: This is a recitation in the alternative, satisfied by any one option) 4 kHz, 8 kHz and 16 kHz (Schnell paragraphs 0064-0065, sampling breakpoints at 8 KHz or 16 kHz).
Claim 20: The non-transitory computer-readable medium of claim 15 (see above), wherein the output break frequency is one of (Note: This is a recitation in the alternative, satisfied by any one option) 4 kHz, 8 kHz and 16 kHz (Schnell paragraphs 0064-0065, sampling breakpoints at 8 KHz or 16 kHz).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663